DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-10 and 12-20 have been examined.
Claim 4 has been canceled.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1-3, 5-10 and 12-20 allowed.
The following is an examiner’s statement of reasons for allowance: The 03/15/2021 claim amendments have rendered moot the objections to the claims.
Regarding the rejection of Claim 13 under 35 U.S.C. 112(a), this rejection has been withdrawn, as after further consideration of the disclosure in view of the 03/15/2021 arguments, it has been determined that the disclosure sufficiently describes the merging of travel paths. P[0049] recites “history destinations within a certain radius may be merged to one” and P[0050] recites “Something similar can be done during act 206 for the user's past travel routes. Similar past routes within a predefined tolerance range from each other can be merged to one, which can reduce computation cost and improve the prediction accuracy”, and the figure provided by the Applicant in page 2 of the arguments illustrates the use of radius and the arguments recite “applying the same radius technique for the points along the historical travel paths”, where the Examiner has determined that the disclosure sufficiently suggest the technique illustrated by the 
Regarding the rejections under 35 U.S.C. 101, upon further consideration and in view of the claim amendments, it has been determined by the Examiner that the claims are no longer directed to an abstract idea. Specifically, the use of a user’s current location and the filtering of “short-term fluctuations” in distance values have been determined by the Examiner to be steps that are not necessarily capable of being reasonably performed in the human mind in the context of the invention as a whole, where the filtering can be seen in P[0064] of the specification in view of P[0062]-P[0063], where the performance of these calculations of the equations given in these paragraphs as a position of a user changes with respect to certain destinations would require a knowledge of a relative GPS position of a user to each of a plurality of potential destinations, knowledge of the amount of movement relative to each destination, and calculation of the filtering of “short-term fluctuations” in distance which the Examiner has determined are not steps that can reasonably be performed in the human mind.
In addition, the claimed invention includes a practical application of the subject matter, as the display of a predicted route and/or predicted destination based on the current position of a user and the filtering of “short-term fluctuations” in distance caused by the movement of the user provides a practical application of allowing a user to view information regarding a predicted route and/or predicted destination without mentally determining which route or destination is closest to the user’s current position and to 
Regarding the rejections under 35 U.S.C. 103, the closest prior art of record is Yoshioka et al. (2006/0238409) and Hershkovitz et al. (2010/0094496). While Yoshioka et al. does teach predicting a destination and displaying information to a user regarding this destination as claimed, and Hershkovitz et al. teaches determining a relative position with respect to multiple likely destinations and ranking the destinations similar to the claimed tracking of distance of a current user’s location to each of a plurality of potential destinations, the prior art taken either alone or in combination fails to teach or render obvious the claimed “wherein predicting at least one destination includes assigning a respective weight to each of the plurality of potential destinations, each respective weight being based on a change-of-distance scalar between a respective potential destination and the user's current location resulting from a movement of the user, while filtering out short-term fluctuations in the change-of-distance”. The prior art does not teach any filtering of “short-term fluctuations” in any type of distance value, and no prior art could be found in an updated search that performs such filtering with respect to a “change-of distance” value, or any value related to a distance to a destination selected from multiple potential destinations. The Examiner also emphasizes for the record that the filtering of “short-term fluctuations” in distance values is performed using specific equations disclosed by the Applicant as seen in P[0062]-P[0064] of the specification, and no alternative methods of performing the filtering is provided, and the prior art does not teach the Applicant’s disclosed steps for performing the filtering.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662